IN THE UNITED STATES DlSTRlCT COURT
FOR THE NORTHERN DISTRICT OF NEW YORK

EQUAL EMPLOYMENT OPPORTUNITY )
COMMISSION, )
)
Plaintiff, ) CIVIL ACTION

) l:l 5-cv-877-GLS/TWD
v. )
)
DRAPER DEVELOPMENT LLC, )
)
Defendant. )
)
)

 

CONSENT DECREE

On July 21, 2015, Equal Employment Opportunity Commission (“EEOC”), brought this
action under Title VIl of the Civil Rights Act of 1964 (“Title VII”) to correct allegedly unlawful
employment practices on the basis of sex and to provide appropriate relief to Alysha Rizzicone
and Joelle Jock who were allegedly affected by such practices. EEOC’s Complaint alleged that
Defendant Draper Development LLC (“Defendant”) violated Title VII when Nick Kelly, the
Manager of one of Defendant’s restaurants located in Schenectady, NY, subjected two teenage
femalejob applicants to sexual harassment.

As alleged in the Complaint, Charging Party Alysha Rizzicone, who applied for ajob on-
line, received a text message from Kelly about ajob and stating, “Bang my Brains out and the
job is yours.” Joelle Jock applied in person for ajob. The next day she allegedly received a text
message from him asking, “Do you want to fuck?”

ln consideration of the mutual promises of each party to this Decree, the sufficiency of
which is hereby acknowledged, it is agreed and

IT lS ORDERED, ADJUDGED, AND DECREED AS FOLLOWS:

PART I GENERAL PROVISIONS
Section 101 Purpose of this Decree

A. EEOC and Defendant desire to settle this action, and therefore do hereby stipulate
and consent to entry of this Decree as final and binding between the parties.

B. The Decree resolves all issues that were raised in EEOC’s Complaint and EEOC
Charges of Discrimination Numbers 525-2014-00037 and 525-20014-00335, which served as the
jurisdictional prerequisite in this case. This Decree in no way affects EEOC’s right to process
any pending or future charges that may have been or will be filed against Defendant, and to
commence civil actions on any such charges

C. No party will contest the validity of this Decree or thejurisdiction of the federal
district court to enforce this Decree and its terms.

D. 'l`he terms of this Decree represent the fu|-| and complete agreement of the parties.
The parties agree that this Decree may be entered into without Findings of Fact and Conclusions
of Law being made and entered by the Court.

Section 102 Defmitions

A. Days: Days means business days, that is, official working days of the week
including Monday through Friday, excluding weekends and Federal holidays.

B. Effective date: The effective date of this Decree will be the date it is docketed by
the clerk of court after it is signed by and/or receives approval from the Court.

Section 103 Applicability of Decree to Successors and Assigns or Upon Purchase, Merger
or Consolidation

Defendant will provide written notice to EEOC at least twenty-one days before any

transfer of its business. ln the event that there is substantial continuity of Defendant’s business
operations after the transfer of the business, the terms of this Decree will apply to the
purchaser/transferee
Section 104 Amendments to this Decree

By mutual consent of the parties, this Decree may be amended in the interests of justice
and fairness and to facilitate execution of this Decree’s provisions. No waiver, modification, or
amendment of any provision of this Decree will be effective unless made in writing, approved by
all parties to this Decree, and approved or ordered by the Court.
Section 105 Severability

lf one or more provisions of this Decree are rendered unlawful or unenforceable as a
result of a legislative act or a decision by a court of competentjurisdiction, the following will
apply to insure this Decree continues to effectuate the intent of the parties. The provisions of this
Decree which are not rendered unlawful, unenforceable, or incapable of performance as a result
of such legislative act or court decision will remain in full force and effect and the parties’
responsibilities will not abate as to any and all provisions that have not been rendered unlawful
or unenforceable, except to the extent that the intent of this Decree would be undermined
Section 106 Breach of Decree

Breach of any term of this Decree by either party will be deemed a material and
substantive breach of this Decree. Nothing in this Decree will be construed to preclude either
party from bringing proceedings to enforce this Decree if either party fails to perform any of the

terms contained herein.

Section 107 Method and Persons Designated to Received Notices

Except as otherwise provided for in this Decree, all notifications, reports, and
communications to the parties required under this Decree will be made in writing and will be
sufficient as emailed, hand delivered, or sent by certified, registered, or overnight mail to the
following persons (or their designated successors):

F or EEOC:

Charles Coleman Jr., Senior Trial Attorney
Equal Employment Opportunity Commission
33 Whitehall St., S‘h Fl.

New York, NY, 10004

Telephone 212-336-3699

E-mail: charles.coleman@eeoc.gov

and decreemonitor.nvdo@eeoc.gov

For Defendant:
Lawrence Jasenski, Jr.
Draper Development LLC.
4 Fritz Blvd
Suite #2
Albany, New York l2205
E-mail: ljasenski@gmail.com
Any party may change such addresses by written notice to the other parties setting forth a new
address for this purpose.
PART II INJUNCTIVE RELIEF
Section 201 Injunctions
A. Defendant, its managers, ofticers, agents, and any other person or entity acting on
behalf of Defendant, are hereby enjoined from engaging in an employment

practice that discriminates on the basis of sex in the following manner:

l. Conditioning hiring decisions for applicants, and terms and conditions of
employment for employees, on the granting of sexual favors; and

2. Otherwise sexually harassing applicants and employees.

B. Defendant, its managers, officers, agents and any other person or entity acting on
behalf of Defendant, are hereby enjoined from retaliating against any employee or applicant,
including but not limited to an employee or applicant who complains of discrimination, who
oppose practices he or she consider to be unlawfully discriminatory, and/or who participate in
protected activity or who provide information related to complaints of discrimination.

Section 301 Posting and Distribution of Notices

A. Posting of Notice of Resolution

Within seven business days of the effective date of this Decree, Defendant will
conspicuously post and maintain a “Notice of Lawsuit and Resolution” in all of its restaurants in
prominent places where employee notices are posted. Defendant will certify in writing to EEOC
within seven business days after it has posted the Notice of Lawsuit and Settlement, pursuant to
this provision. A copy of the Notice of Lawsuit and Resolution is attached as Exhibit A.
Section 302 Non-Discrimination Policy and Complaint Procedures

A. Content of Non~Discrimination Policies and Procedures

l. Within seven business days after this Decree is executed by the parties,
Defendant will adopt a revised ami-discrimination policies and complaint procedures (“Policies
and Procedures”), setting forth its commitment to equal opportunity in all aspects of
employment. The policy for non-supervisory Draper employees should, at a minimum, contain
the following: (l) a detailed explanation of the prohibition against all forms of unlawful
discrimination, and specifically sex-discrimination and sexual harassment; (2) a detailed
explanation defining the different types of sexual harassment including, but not limited to,
verbal, non-verbal, visual, physical, and electronic; (3) a clearly described complaint process that

provides accessible avenues of complaint with a number of choices of individuals to whom

complaints can be made; (4) an assurance that Defendant will accept any and all complaints from
employees who Wish to file complaints (5) an assurance that the filing of anonymous complaints
is permitted and include safeguards to preserve the anonymity when requested by a complainant;
(6) an assurance that Defendant will keep confidential to the extent possible and not publicize
unnecessarily the subject matter of the complaints or the identity of the complainants (if the
matter enters a public forum, Defendant may respond); (7) a process that provides a prompt,
thorough, and effective investigation; (8) an assurance that upon completion of an investigation
into a discrimination complaint, the complainant and the respondent will promptly receive a
summary of the conclusions reached as a result of the investigation; (9) an assurance that
Defendant will take prompt and appropriate corrective action when it determines that
discrimination has occurred; (10) an assurance that Defendant Will not retaliate against
employees who complain of discrimination, who oppose practices they consider to be unlawfully
discriminatory, and/or who participate in protected activity or who provide information related to
complaints of discrimination, (The Policy Against Sexual and Other Unlawful Harassment is
attached as Exhibit B).

The policy for supervisory and managerial employees should include all of the provisions
outlined in the preceding paragraph, along with (l l) a requirement that all aspects of an
investigation be thoroughly documented in written form. (The General and Regional Manager’s
Additional Policy against Sexual and Other Unlawful Harassment is attached as Exhibit C).

Attachment of the Policies and Procedures does not constitute a representation by EEOC

that Defendant has been or currently is in compliance with federal ami-discrimination laws.

B. Issuance of Policies and Procedures

l. Within seven business days of the effective date of this Decree, Defendant
will distribute to each employee, a copy of its revised Policy Against Sexual and Other Unlawful
Harassment. (Attached as Exhibit B). Defendant will also distribute to each managers and
supervisor the revised General and Regional Manager’s Additional Policy against Sexual and
Other Unlawful Harassment. (Attached as Exhibit C). The Sexual Harassment Policies and
Procedures will not be modified without EEOC approval.

2. Within seven business days of providing its employees with copies of` its
Policies and Procedures concerning discrimination, Defendant will certify in writing to EEOC
that it has complied with this provision.

3. Within seven days of hire, Defendant will provide all new employees with
a copy of its Policies and Procedures concerning discrimination.

4. On an annual basis beginning six months after entry of this Decree and
every year thereafter, Defendant will certify in writing to EEOC that it has distributed the
Policies and Procedures to all employees in administrative, managerial, and supervisory roles,
and to all other employees, included them in its handbook, made them available on its website,
and provided them to new employees, in accordance with the above terms.

Section 303 Training

Defendant will provide training for all of its (a) non-supervisory employees, (b)
supervisory and managerial employees, and (c) human resource employees and COO. The
training will be conducted on line, by lnifinisource. ln the event Defendant intends to change the
training or provider, Defendant will notify EEOC at least three weeks in advance of any change

and provide the identity of new proposed trainer and content for approval.

A. Bi-Annual Training for Draper COO, Human Resources Manager,
Supervisors and Managers

l. Bi-Annual Training
EEOC recognizes that Draper COO, Human Resource Manager, and supervisors and
managers were trained in October 2018 and additional training will be given every March and
September beginning in 2019 pursuant to the Decree,
2. Content of Training
The training for Draper COO and human resources managers and employees will review
the rights and responsibilities under federal anti-discrimination laws and how such laws define
unlawful discrimination with a focus on sexual harassment. The training will include examples
of unlawful conduct and how to properly handle a complaint or knowledge of potential
harassment. The training also will cover anti-retaliation provisions of the law. Reference to the
training in this Decree is not a representation by EEOC that Defendant has been or currently is in
compliance with federal anti-discrimination laws.
B. Annual Training for Non-supervisory Employees
l. Annual Training
EEOC recognizes that Draper COO, Human Resource Manager, and supervisors and
managers were trained in October 2018 and additional training will be given every March and
September beginning in 2019 pursuant to the Decree.
2. Subjects of Annual Training
The training for all non-supervisory employees will review the rights and
responsibilities of employees under federal anti-discrimination laws with a focus on sexual
harassment. The training will include examples of unlawful conduct and an employee’s right to

file with EEOC and state or local agencies. Defendant will make available a computer for

employees to access and to complete the training. The training also will cover anti-retaliation
provisions under the law. Reference to the training in this Decree is not a representation by
EEOC that Defendant has been or currently is in compliance with federal anti-discrimination
laws.

C. Orientation for New Employees

Within fourteen days of hire, new employees, as part of their orientation, will meet either
individually or in small groups, with human resources to review and explain the rights and
responsibilities of employees under federal anti-discrimination laws and how such laws define
unlawful discrimination, including examples of unlawful conduct. The session will also provide
a detailed review and explanation of Defendant’s ami-discrimination policies and procedures
with particular emphasis on the internal complaint and anti-retaliation provisions.

D. Reporting Requirements for Training

Within six months after the effective date of the Decree, and every year thereafter,
Defendant will provide EEOC with a letter stating that all employees have received training as
delineated herein.

E. Training Attendance

EEOC, at its discretion, may attend and observe one or more of the training sessions.
Section 304 Monitoring and Reporting

A. Monitoring by EEOC

EEOC may monitor compliance with this Decree by Defendant through

the inspection of Defendant’s premises and records, and interviews with Defendant’s officers,
agents, employees, and contractors at reasonable times. Defendant will make available for

inspection and copying any records related to this Decree upon request by EEOC.

B. Reporting Requirements for Discrimination Complaints
Within seven business days of the effective date of this Decree Defendant will
provide a written report to EEOC with information regarding any verbal or written complaints of
discrimination from employees or applicants, which were received, pending or closed during the
preceding six months. The report will include the name of the complainant, the name of the
alleged harasser or discriminator, a list of each step taken by Defendant during the investigation,
a summary ofthe complaint, the location, the results of any investigation of the complaint, and
any remedial action taken by Defendant,
Defendant will provide a comparable report every year after from the effective

date of the Decree.
Section 305 Compliance with Record-Keeping Requirements

Defendant will maintain such records as are necessary to demonstrate its compliance with
this Decree and 29 C.F.R. §1602 et seq. and to verify that the reports submitted pursuant to this
Decree are accurate.
PART IV MONETARY RELIEF

A. Within ninety days after the effective date of this Decree, Defendant will pay the
total gross sum of $80,000, to be distributed as set forth in subsections B-G below.

B. Within ninety days after the effective date of this Decree, Defendant will pay to
Charging Party Alyssa Rizzicone, the total gross sum of $55,000.

C. $44,365 of the $55,000 for Rizzicone is designated as compensatory damages.
Defendant will send the check and an IRS Form 1099 via certified mail, return receipt requested,
to Alysha Rizzicone, at the address provided by EEOC within ninety days of entry of this

Decree. A copy of the check will be provided to EEOC immediately upon its issuance.

10

D. $10,635 of the $55,000 for Rizzicone is designated as back wages. Defendant will
send the check and an IRS Form W-2 via certified mail, return receipt requested, to Alysha
Rizzicone, at the address provided by EEOC within ninety days of entry of this Decree, A copy
of the check will be provided to EEOC immediately upon its issuance.

E. Within ninety days after the effective date of this Decree, Defendant will pay to
Charging Party Joelle Jock, the total gross sum of $25,000.

F. $20,248 of the $25,000 for Jock is designated as compensatory damages.
Defendant will send the check and an IRS Form 1099 via certified mail, return receipt requested,
to Joelle Jock at the address provided by EEOC within ninety days of entry of this Decree. A
copy of the check will be provided to EEOC immediately upon its issuance.

G. $4,752 of the $25,000 for Jock is designated as back wages. Defendant will send
the check and an IRS Form W-2 via certified mai|, return receipt requested, to Joelle Jock at the
address provided by EEOC within ninety days of entry of this Decree, A copy of the check will
be provided to EEOC immediately upon its issuance.

PART V SIGNATURES

Each signatory to this Decree represents that (s)he is fully authorized to execute this
Decree and to bind the parties on whose behalf (s)he signs.

PART VI DURATION OF DECREE

A. This Decree will remain in effect for three years after the effective date of this
Decree, The Decree will not expire against any signatory as to the subject of` any enforcement
action while that action is pending against that signatory.

B. The Court will retain jurisdiction over this action for all purposes including, but

not limited to, the entering of all orders, judgments, and decrees as necessary to implement the

11

 

relief provided herein. Upon signature and approval by the Court, the matter may be

administratively closed but will not be dismissed.

Attachments:

Exhibit A: Notice of Lawsuit and Resolution

Exhibit B: Defendant’s Policy against Sexual and Other Unlawful Harassment

Exhibit C: The General and Regional Manager’s Additional Policy against Sexual and Other
Unlawful Harassment

Dated: il l H||g

Dated: Mo\l°"\'\k-»'~»L§~Q_) 30 l P

Dated:

itio¢»»im- 29 298

 

FOR PLA]NTIFF EEOC

M.VM

 

 

Jeffrey B'urstein, Regional Attorney

Equal Employment Gpportunity Commission~
New York District Office '

33 Whitehall Street, 5“' floor

New York, NY 10004-21 12

E-mail: jeffrey.burstein@eeoc.gov

/%//'fm("/zL/LQQ

/1<15ra E. Curtin, Super`visory Triallftomey,

Equal Employment Opportunity Comrnission
New York District Office

33 Whitehall Street, 5“‘ floor

New York, NY 10004-21 12

E-mail: nora.curtin@eeoc.gov

Charles Coleman Jr., Wal Attorney
Equal Employment Oppo ' Commission
33 Whitehall St., 5"' Fl

New York, NY, 10004
E-mail: charles.coleman@eeoc.gov

12

 

/
Dated: ii 119\§[:?\@/£

Dated: /11271251/3

APPROVED IN FORM AND CONTENT:

 

FoR DEFENI)A j f

L'
-\.-l

e/Jasensl€\, Jr. T" __
r Development, LL\C., O r
4 Fritz Blvd

Albany, New York 12205
(518) 869-398()

  
  

 

Cynihia LaFavc. f`:s’q.
LaFavc. Wein, and Frament, P
Attorney for Defendant

2400 Wcstem Ave.

Guildcrland, NY 12084

E-mail: CLaFa\'e@lwfiegal.com

c'\
so oRDEREDmis ibmday or ljr‘<cmé»er~ ,2013.

0 f'\\,w \}` \-. S/\"\TN'LQ"-\K_
Unit§d §tg:t_es:l§strict Judge'Grlry i_. Sharpe

13

